Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1st October 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,165,699 B2 (the ‘699 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims set are a continuation and broadened version of the parent ‘699 patent claims set.
The current application’s independent claims 1, 9 and 17 and the ‘699 patent’s independent claims 1, 8 and 15 each includes limitations of: 	“receive a data packet sent from a source node to a destination node; 
 determine if the data packet is to be updated with packet tracing information; and 
 upon determining that the data packet is to be updated, update the packet tracing information of the data packet to include an identifier of the network device and an ingress timestamp of the data packet at the network device and update an offset value of a type, length and value field of the data packet based on the packet tracing information for a corresponding network controller to determine network routing policies” and there is essentially no difference.
The current application’s claims 3 and 11 and the ‘699 patent’s claims 2, 9 and 16 are similar citing “a packet tracing bit set in Traffic Class field of an IP header of the data packet” except that the current application’s claims 3 and 11 do not include the “IP” element (of the header), though it is an obvious and well-known feature.
The current application’s claims 4 and 12 and the ‘699 patent’s claims 3, 10 and 17 are essentially the same citing “a packet tracing bit set in Traffic Class field of an IP header of the data packet” limitation.
The current application’s claims 6+7, 14+15 and 20 and the ‘699 patent’s claims 4+5+6+7, 11+12+13+14 and 18+19+20 are essentially the same citing “         determining a global offset value based on a sum of a current packet offset of the data packet, a length of fields within a header of the data packet, last entry of the header of the data packet, a length of the type, length and value field of the data packet, and an existing packet offset of the data packet; writing the identifier of the network router and the ingress timestamp of the data packet at a position in the type, length and value filed that corresponds to the global offset value; and incrementing a value of the type, length and value field within a header of the data packet by a total number of bytes corresponding to the identifier of the network router and the ingress timestamp” limitations.
Therefore, this double-patenting rejection is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al (US 2019/0268267 A1) in view of Srivastava et al (US 2020/0229042 A1).
Claim 1. Pignataro shows a network device for tracing data packets (figs. 2 and 5: switch), the network device comprising:  	at least one processor (fig. 5: processor); and  	at least one memory storing instructions which when executed by the at least one processor (fig. 5: memory), causes the at least one processor to:  	receive a data packet sent from a source node to a destination node ([0058]: server 110 may receive a series of PDUs with updated IOAM tracing headers 321 that each indicate that the packets were sent along the same path between a source endpoint device 150 and destination endpoint device 155);  	determine if the data packet is to be updated with packet tracing information (fig. 3 and [0043]: an updated IOAM tracing header 321 may include a trace identifier of each computing device or node that processed the packet, as well as timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop); and  	upon determining that the data packet is to be updated, update the data packet to include an identifier of the network device ([0048]: the device identification information 302 may be included in the IOAM forwarding and priority header 310 as the source device identifier in the Device Identifier data object and information from the switch 140 may also be included in the IOAM forwarding and priority header 314 as, for example, a connected switch identifier, a connected port number, and associated timestamps in the Device Identifier data object), an ingress timestamp of the data packet at the network device ([0055]: add a unique identifier associated with the edge node device 120, 125, 130, 135 and switch 140, 145 to the IOAM tracing header to generate an updated IOAM tracing header 321 wherein the IOAM tracing header 321 may also include timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop; [0058]: timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details may also be included in each updated IOAM tracing header 321).Pignataro does not expressly describe the data packet includes a type, length and value (TLV) field of the data packet based on the packet tracing information for a corresponding network controller to determine network routing policies.Srivastava teaches a data packet includes a type, length and value (TLV) field of the data packet based on a packet tracing information for a corresponding network controller to determine network routing policies ([0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded wherein each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF and the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feature of TLV as taught by Srivastava in the data packet of Pignataro to provide efficient triggering mechanisms for session or flow migration for UEs in order to (regularly) reconfigure sub-optimal session paths and to achieve communication efficiency.
Claim 2. Pignataro shows the network device of claim 1, wherein the determining if the data packet is to be updated with packet tracing information is based on  	inspecting a header of the data packet to determine a number of subsequent nodes up to the destination node ([0043]: the updated IOAM tracing header 321 may generate a record of any number of hops to any number of devices, any type of device, and through any path as a packet traverses the network 115).
Claim 3. Pignataro, modified by Srivastava, shows the network device of claim 1, further comprising instructions, which when executed by the at least one processor, causes the at least one processor to  	include a packet tracing bit in a traffic class field within a header of the data packet (Srivastava, [0090]: each BS or gNB may be instructed to “punch” the timestamp of the data packet, using “Trace Type” set to relevant bits depending on the SLA constraints (e.g. bits 2 and 3 for delay/jitter measurement)).
Claim 4. Pignataro, modified by Srivastava, shows the network device of claim 1, wherein the packet tracing information to update the type, length and value field of the data packet includes a packet tracing bit (Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
Claim 8. Pignataro, modified by Srivastava, shows the network device of claim 1, wherein a size of the type, length and value field of the data packet at the source node is based on a number of nodes along a path from the source node to the destination node (Pignataro, [0043]: the updated IOAM tracing header 321 may generate a record of any number of hops to any number of devices, any type of device, and through any path as a packet traverses the network 115; Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
Claim 9. Pignataro shows a method of tracing data packets (abstract: OAM), the method comprising:  	receiving, at a network device, a data packet sent from a source node to a destination node ([0058]: server 110 may receive a series of PDUs with updated IOAM tracing headers 321 that each indicate that the packets were sent along the same path between a source endpoint device 150 and destination endpoint device 155);  	determining if the data packet is to be updated with packet tracing information (fig. 3 and [0043]: an updated IOAM tracing header 321 may include a trace identifier of each computing device or node that processed the packet, as well as timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop); and  	upon determining that the data packet is to be updated, updating the data packet to include an identifier of the network device ([0048]: the device identification information 302 may be included in the IOAM forwarding and priority header 310 as the source device identifier in the Device Identifier data object and information from the switch 140 may also be included in the IOAM forwarding and priority header 314 as, for example, a connected switch identifier, a connected port number, and associated timestamps in the Device Identifier data object), an ingress timestamp of the data packet at the network device ([0055]: add a unique identifier associated with the edge node device 120, 125, 130, 135 and switch 140, 145 to the IOAM tracing header to generate an updated IOAM tracing header 321 wherein the IOAM tracing header 321 may also include timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop; [0058]: timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details may also be included in each updated IOAM tracing header 321).Pignataro does not expressly describe the data packet includes a type, length and value (TLV) field of the data packet based on the packet tracing information for a corresponding network controller to determine network routing policies.Srivastava teaches a data packet includes a type, length and value (TLV) field of the data packet based on a packet tracing information for a corresponding network controller to determine network routing policies ([0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded wherein each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF and the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feature of TLV as taught by Srivastava in the data packet of Pignataro to provide efficient triggering mechanisms for session or flow migration for UEs in order to (regularly) reconfigure sub-optimal session paths and to achieve communication efficiency.
Claim 10. Pignataro shows the method of claim 9, wherein the determining if the data packet is to be updated with packet tracing information is based on inspecting a header of the data packet to determine a number of subsequent nodes up to the destination node ([0043]: the updated IOAM tracing header 321 may generate a record of any number of hops to any number of devices, any type of device, and through any path as a packet traverses the network 115).
Claim 11. Pignataro, modified by Srivastava, shows the method of claim 9, further comprising including a packet tracing bit in a traffic class field within a header of the data packet (Srivastava, [0090]: each BS or gNB may be instructed to “punch” the timestamp of the data packet, using “Trace Type” set to relevant bits depending on the SLA constraints (e.g. bits 2 and 3 for delay/jitter measurement)).
Claim 12. Pignataro, modified by Srivastava, shows the method of claim 9, wherein the packet tracing information to update the type, length and value field of the data packet includes a packet tracing bit (Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
Claim 13. Pignataro, modified by Srivastava, shows the method of claim 9, further comprising updating the packet tracing information to include a length of time of the data packet remaining at the network device (Pignataro, [0043]: the updated IOAM tracing header 321 may generate a record of any number of hops to any number of devices, any type of device, and through any path as a packet traverses the network 115; Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
Claim 16. Pignataro, modified by Srivastava, shows the method of claim 9, wherein a size of the type, length and value field of the data packet at the source node is based on a number of nodes along a path from the source node to the destination node (Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
Claim 17. Pignataro shows one or more non-transitory computer-readable media comprising computer-readable instructions (fig. 5: processor and memory), which when executed by one or more processors of a network router (figs. 2 and 5: switch), cause the network router to:  	receive a data packet sent from a source node to a destination node ([0058]: server 110 may receive a series of PDUs with updated IOAM tracing headers 321 that each indicate that the packets were sent along the same path between a source endpoint device 150 and destination endpoint device 155);  	determine if the data packet is to be updated with packet tracing information (fig. 3 and [0043]: an updated IOAM tracing header 321 may include a trace identifier of each computing device or node that processed the packet, as well as timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop); and  	upon determining that the data packet is to be updated ([0048]: the device identification information 302 may be included in the IOAM forwarding and priority header 310 as the source device identifier in the Device Identifier data object and information from the switch 140 may also be included in the IOAM forwarding and priority header 314 as, for example, a connected switch identifier, a connected port number, and associated timestamps in the Device Identifier data object), update the data packet to include an identifier of the network router and an ingress timestamp of the data packet at the network router, a type ([0055]: add a unique identifier associated with the edge node device 120, 125, 130, 135 and switch 140, 145 to the IOAM tracing header to generate an updated IOAM tracing header 321 wherein the IOAM tracing header 321 may also include timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details for each hop; [0058]: timestamps, ingress and egress interface identifiers, ingress and egress port numbers, application metadata, and other OAM details may also be included in each updated IOAM tracing header 321).Pignataro does not expressly describe the data packet includes length and value (TLV) field of the data packet based on the packet tracing information for a corresponding network controller to determine network routing policies.Srivastava teaches a data packet includes a type, length and value (TLV) field of the data packet based on a packet tracing information for a corresponding network controller to determine network routing policies ([0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded wherein each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF and the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feature of TLV as taught by Srivastava in the data packet of Pignataro to provide efficient triggering mechanisms for session or flow migration for UEs in order to (regularly) reconfigure sub-optimal session paths and to achieve communication efficiency.
Claim 18. Pignataro shows the one or more non-transitory computer-readable media of claim 17, wherein the determining if the data packet is to be updated with packet tracing information is based on inspecting a header of the data packet to determine a number of subsequent nodes up to the destination node ([0043]: the updated IOAM tracing header 321 may generate a record of any number of hops to any number of devices, any type of device, and through any path as a packet traverses the network 115).
Claim 19. Pignataro, modified by Srivastava, shows the one or more non-transitory computer-readable media of claim 17, updating the packet tracing information to include a length of time of the data packet remaining at the network router (Srivastava, pg. 8, Table 1 and [0073]: the iOAM “Trace Type” may be set with Bit 0 (hop_num) and node_id) and the packet forwarded and each eNB/gNB and other nodes may insert its node_id and hop_num until it the packet reaches the UPF wherein the next header (NH) details (e.g. eNB address) may be obtained and included in the SRv6 TLV).
---------- ---------- ----------
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al in view of Srivastava et al, applied to claim 1, and in further view of Bennett et al (US 2002/0157041 A1).
Claim 5. Pignataro, modified by Srivastava, shows the network device of claim 1; they do not expressly describe the network device further comprising instructions, which when executed by the at least one processor, causes the at least one processor to  	update the packet tracing information to include a length of time of the data packet remaining at the network device.Bennett teaches feature of updating a packet tracing information to include a length of time of a data packet remaining at the network device ([0115]: Time to Live (TTL) indicates the maximum time that the Internet datagram can remain in the network system).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement time length feature as taught by Bennett in the packet tracing information of the data packet of Pignataro, modified by Srivastava, such that each layer can effectively communicate directly with another layer in the protocol hierarchy without regard to the other layers (Bennett, [0010]).
---------- ---------- ----------
Allowable Subject Matter
Claims 6, 7, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the requested terminal disclaimer is filed by the Applicant and subsequently, approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Kim et al, US 2018/0248797 A1: a protection switching method in a time sensitive network of a ring topology consisting of layer 2 switch-based nodes includes ranging to measure a first delay until a packet arrives at each node, RT, after transmitted by the main node OT via a path of a first direction and a second delay via a path of a second direction, performing a transmission delay compensation in the first direction or in the second direction based on the first and second delays, transmitting data to one direction of the first direction and the second direction based on the delay compensation, and performing a protection switching and compensating by performing the protection switching and compensation based on the measured delay after the switchover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        19th September 2022